4 F.3d 994
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary H. MERIDETH, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-5588.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1993.

Before:  MARTIN and SUHRHEINRICH, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals the district court's dismissal of his complaint for judicial review of the denial of disability insurance benefits by the Secretary of Health and Human Services.  The Secretary moves to dismiss the appeal on grounds that the plaintiff did not file objections to the magistrate's report and recommendations.  The plaintiff has not responded to the motion.


2
A review of the record indicates that the district court referred this matter to the magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B) for purposes of oral argument and the submission of findings of fact and conclusions of law.  The magistrate judge issued a report on February 8, 1992, recommending that the complaint for judicial review be dismissed.  That report bears a notice advising the parties of the time within which written objections to the report must be filed and further noting that failure to file such objections will constitute a waiver of the right to appeal.  No objections were filed.


3
On March 15, 1993, the district court entered an order and judgment accepting the magistrate judge's report in whole and dismissing the complaint.  The district court's docket sheet indicates that from the entry of the magistrate judge's report until the entry of the district court's order dismissing the complaint, no pleadings of any type were filed by the plaintiff or the Secretary.  The plaintiff subsequently filed this appeal.


4
The failure to file timely objections to a magistrate judge's report and recommendation under 28 U.S.C. Sec. 636(b)(1)(C) results in the waiver of the right to appeal a subsequent order and judgment of the district court adopting and approving that report.  United States v. Walters, 638 F.2d 947 (6th Cir.1981);  see also Howard v. Secretary of Health and Human Services, 932 F.2d 505 (6th Cir.1991).  The adoption of such a procedure was approved in Thomas v. Arn, 474 U.S. 140, 155 (1985).


5
Therefore, in view of the plaintiff's waiver of appeal, it is ORDERED that the district court's judgment is affirmed and that this appeal is dismissed.